In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-971V
                                      Filed: April 23, 2018
                                         UNPUBLISHED


    MARY JANE DE LA PENA,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On July 20, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following receipt of her September 22, 2016 influenza (“flu”
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On March 23, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation for SIRVA. On April 23, 2018, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $100,000.00. Proffer
at 1. In the Proffer, respondent represented that petitioner agrees with the proffered

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $100,000.00 in the form of a check payable to
petitioner, Mary Jane De La Pena. This amount represents compensation for all
damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

*************************************
MARY JANE DE LA PENA,               *
                                    *
                  Petitioner,       *                          No. 17-971V
                                    *                          CHIEF SPECIAL MASTER
v.                                  *                          NORA BETH DORSEY
                                    *
SECRETARY OF HEALTH AN              *
HUMAN SERVICES,                     *
                                    *
                  Respondent.       *
*************************************

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          The Court issued a Ruling on Entitlement on March 23, 2018. Based upon the evidence

of record, respondent proffers that petitioner should be awarded $100,000.00, which represents

compensation for past and future pain and suffering. This amount represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).1 Petitioner

agrees.

II.       Form of the Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that petitioner be awarded a lump sum payment of $100,000.00 in the

form of a check payable to petitioner. Petitioner agrees.

                                                       Respectfully submitted,

                                                       CHAD A. READLER
                                                       Acting Assistant Attorney General


1
       Should petitioner die prior to the entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                            C. SALVATORE D’ALESSIO
                            Acting Director
                            Torts Branch, Civil Division

                            CATHARINE E. REEVES
                            Deputy Director
                            Torts Branch, Civil Division

                            GABRIELLE M FIELDING
                            Assistant Director
                            Torts Branch, Civil Division

                            /s/ DEBRA A. FILTEAU BEGLEY
                            DEBRA A. FILTEAU BEGLEY
                            Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Phone: (202) 616-4181
Dated: April 23, 2018




                        2